       Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 1 of 32                 FILED
                                                                            2021 Mar-05 PM 04:28
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

RAM HOTEL MANAGEMENT, LLC;
RAM HOSPITALITY, LLC;
RAJCHANDRA HOTEL, LLC; RAM
RIVERFRONT HOSPITALITY, LLC;                  Case No. 2:21-CV-___________
RAM AUBURN HOSPITALITY, LLC;
RAM MONTGOMERY HOSPITALITY,
LLC; RAM EUFAULA HOSPITALITY,
LLC; RAJGURU HOTEL, LLC; RAM
BIRMINGHAM HOSPITALITY ONE,
LLC; RAM BIRMINGHAM
HOSPITALITY TWO, LLC; RAM HOTEL,
LLC; RAM AUBURN HOSPITALITY II,
LLC; RAM MILLBROOK HOSPITALITY,
LLC; RAJSHRIMAD HOTEL, LLC;
RAJKRUPA HOTEL, LLC;
RAJBHAGWANT HOTEL, LLC;
RAJRAICHAND HOTEL, LLC; LANETT
HOTEL MANAGEMENT, LLC; RAM
PRATTVILLE HOSPITALITY, LLC;
RAJRISHAB HOTEL, LLC;
RAJSAMBHAV HOTEL, LLC; RAJAJIT
HOTEL, LLC,
                  Plaintiffs,

       v.

HARTFORD FIRE INSURANCE
COMPANY; CITY OF BIRMINGHAM,
                  Defendants.


                          NOTICE OF REMOVAL

      Defendant Hartford Fire Insurance Company (“HFIC”), by and through its

undersigned counsel, hereby provides notice pursuant to 28 U.S.C. §§ 1332, 1441,
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 2 of 32




and 1446 of the removal of RAM Hotel Management LLC, et al. v. Hartford Fire

Insurance Company, et al., Case No. 01-CV-2021-900391.00, from the Circuit

Court of Jefferson County, Alabama, to the United States District Court for the

Northern District of Alabama, Southern Division. Federal diversity jurisdiction ex-

ists because information provided in the Complaint and publicly available indicates

that there is complete diversity among the properly joined parties and that the amount

in controversy exceeds $75,000. The properly joined parties include Plaintiffs and

Hartford Fire. The City of Birmingham is fraudulently joined because the claims

against it are impossible or, in the alternative, the they are entirely unrelated to the

insurance coverage dispute between Plaintiffs and Hartford Fire and should be sev-

ered. Pursuant to 28 U.S.C. § 1446(a), HFIC provides the following plain statement

of the grounds for removal:

                                I.     BACKGROUND

       1.     On February 4, 2021, Plaintiffs1 filed a Complaint in the Circuit Court

of Jefferson County, Alabama, in the civil action styled RAM Hotel Management

LLC, et al. v. Hartford Fire Insurance Co., et al., Case No. 01-CV-2021-900391.00


1
         Plaintiffs are 22 limited liability companies: RAM Hotel Management, LLC; RAM Hos-
pitality, LLC; RajChandra Hotel, LLC; RAM Riverfront Hospitality, LLC; RAM Auburn Hospi-
tality, LLC; RAM Montgomery Hospitality, LLC; RAM Eufaula Hospitality, LLC; RajGuru Ho-
tel, LLC; RAM Birmingham Hospitality One, LLC; RAM Birmingham Hospitality Two, LLC;
RAM Hotel, LLC; RAM Auburn Hospitality II, LLC; RAM Millbrook Hospitality, LLC;
RajShrimad Hotel, LLC; RajKrupa Hotel, LLC; RajBhagwant Hotel, LLC; RajRaichand Hotel,
LLC; Lanett Hotel Management, LLC; RAM Prattville Hospitality, LLC; RajRishab Hotel, LLC;
RajSambhav Hotel, LLC; and RajAjit Hotel, LLC.

                                           -2-
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 3 of 32




(“State Court Action”). HFIC was served with the Complaint on February 5, 2021.

      2.     On March 2, 2021, Plaintiffs filed their First Amended Complaint

(“FAC”). In the FAC, Plaintiffs allege that HFIC issued a business insurance policy

to RAM Hotel Management, LLC in 2019 and renewed the policy in 2020 (collec-

tively, the “Policies”), and that the Policies insured all Plaintiffs. (FAC ¶¶ 7, 15.)

Plaintiffs allege that they lost business income as a result of the COVID-19 pan-

demic and the governmental orders issued in response to it. (Id. ¶¶ 22–23, 25.) Plain-

tiffs assert that these losses are covered by the Policies. (See id. ¶ 24.)

      3.     Plaintiffs assert three causes of action against HFIC in the FAC. Count

One seeks a declaratory judgment that the Policies provide coverage for certain al-

leged COVID-19-related losses. (See id. ¶¶ 28–38). Count Two alleges HFIC

breached the insurance contract with Plaintiffs and seeks at least $13,000,000 in al-

leged lost profits. (See id. ¶¶ 39–41.) Count Three asserts that HFIC acted in bad

faith and is liable for both alleged lost profits as well as punitive damages. (See id.

¶¶ 42–46.)

      4.     This action is properly removed. The procedural requirements of re-

moval have been met, and information that was provided by Plaintiffs in the FAC,

made publicly available, or associated with the Policies shows that this Court has

subject-matter jurisdiction.




                                           -3-
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 4 of 32




 II.    THE PROCEDURAL REQUIREMENTS OF REMOVAL ARE MET

       5.     True and correct copies of all process, pleadings, and orders served on

HFIC in the State Court Action are attached as Exhibit A to this Notice. 28 U.S.C.

§ 1446(a).

       6.     This Notice of Removal is filed within thirty (30) days after the receipt

by HFIC, through service, of a copy of the Complaint in the State Court Action.

Accordingly, removal is timely. 28 U.S.C. § 1446(b).

       7.     This Court presides in the locality in which the State Court Action was

filed. It is therefore a proper forum for removal. 28 U.S.C. § 97(a).

       8.     No properly joined defendant is a citizen of Alabama, the state where

this action was brought. 28 U.S.C. § 1441(b)(2).

       9.     A Notice of Filing Notice of Removal, with a copy of this Notice of

Removal attached, will be promptly served on Plaintiffs’ counsel and filed with the

Clerk of Court for the Circuit Court of Jefferson County, Alabama. See 28 U.S.C.

§ 1446(d).

       III.   THIS COURT HAS SUBJECT-MATTER JURISDICTION

       10.    An action may be removed from state court to federal court if the action

could have originally been brought in federal court. 28 U.S.C. § 1441(a). Here, fed-

eral jurisdiction exists based upon diversity of citizenship pursuant to 28 U.S.C.

§ 1332 because the amount in controversy is greater than $75,000 and because the



                                          -4-
          Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 5 of 32




appropriate parties to this dispute are citizens of different states.

A.      The Amount in Controversy is Satisfied

        11.     The amount in controversy in this action exceeds the $75,000 threshold

required by 28 U.S.C. § 1332(a).

        12.     Removal is proper when it is “‘facially apparent’ from the pleading it-

self that the amount in controversy exceeds” $75,000. Roe v. Michelin N. Am., Inc.,

613 F.3d 1058, 1061 (11th Cir. 2010) (quoting Pretka v. Kolter City Plaza II, Inc.,

608 F.3d 744, 754 (11th Cir. 2010)). “Eleventh Circuit precedent permits district

courts to make ‘reasonable deductions, reasonable inferences, or other reasonable

extrapolations’ from the pleadings to determine whether it is facially apparent that a

case is removable.” Id. at 1061–62 (quoting Pretka, 608 F.3d at 770). Likewise,

“courts may use their judicial experience and common sense in determining whether

the case stated in a complaint meets federal jurisdictional requirements.” Id. at 1062.

        13.     Here, the amount “in controversy” exceeds $75,000, exclusive of inter-

est and costs,2 for three reasons.

        14.     First, in Count Two of their FAC, Plaintiffs allege they have “sustained




2
        HFIC denies Plaintiffs’ allegations and denies that they are entitled to any relief against
HFIC. That said, in evaluating whether diversity jurisdiction exists, the relevant inquiry is the
amount “in controversy”—not Plaintiffs’ likelihood of success on the merits. See Pretka, 608 F.3d
at 751 (“[A] plaintiff’s likelihood of success on the merits is largely irrelevant to the court’s juris-
diction because the pertinent question is what is in controversy in the case, not how much the
plaintiffs are likely to recover.” (citation omitted)).

                                                 -5-
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 6 of 32




losses and damages,” including supposed “lost profits,” as a result of HFIC’s deter-

mination that the Policies do not provide coverage. (FAC ¶ 41.) Plaintiffs allege that

their “lost profits to date have exceeded $13,000,000.” (Id.; see id. ¶ 25.) They also

allege that “their lost profits damages will exceed $26,000,000.” (Id. ¶ 25.) Plaintiffs

demand their supposed lost profits as a form of compensatory damages. (Id. at

“wherefore” paragraph following ¶ 41.)

      15.    Second, in Count Three of their FAC, Plaintiffs demand punitive dam-

ages on top of compensatory damages. (Id. at “wherefore” paragraph following

¶ 46.) In determining the amount in controversy, a court must consider such a request

for punitive damages “unless it is apparent to a legal certainty that [punitive dam-

ages] cannot be recovered.” Blackwell v. Great Am. Fin. Res., Inc., 620 F. Supp. 2d

1289, 1290 (N.D. Ala. 2009) (quoting Holley Equip. Co. v. Credit Alliance Corp.,

821 F.2d 1531, 1535 (11th Cir. 1987) (per curiam)). Plaintiffs’ alleged compensatory

damages alone easily exceed $75,000. When combined with the request for punitive

damages, it is even more certain the amount in controversy exceeds $75,000. See

Robinson v. Affirmative Ins. Holdings, Inc., No. 12-cv-2159, 2013 WL 838285, at

*5 (N.D. Ala. Mar. 1, 2013) (denying a motion to remand when the complaint sought

emotional-distress damages and punitive damages, even though the complaint

sought only $12,000 or so in “hard damages”); Blackwell, 620 F. Supp. 2d at 1291–

92 (denying a motion to remand when a complaint sought punitive damages, even



                                          -6-
         Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 7 of 32




though only $23,172 in compensatory damages were at issue).3

       16.    Third, Plaintiffs’ failure to disclaim entitlement to more than $75,000

supports a determination that more than $75,000 is in controversy. As a court in this

District has warned, plaintiffs “who want to pursue claims against diverse parties in

a state court seeking unspecified damages of various kinds, such as punitive damages

… , must in their complaint formally and expressly disclaim any entitlement to more

than $74,999.99, and categorically state that [they] will never accept more.” Smith

v. State Farm Fire & Cas. Co., 868 F. Supp. 2d 1333, 1335 (N.D. Ala. 2012). Oth-

erwise, the plaintiffs will find themselves in a federal court. Id.; see Seckel v. Trav-

elers Home & Marine Ins. Co., No. 12-cv-4163, 2013 WL 360421, at *2 (N.D. Ala.

Jan. 29, 2013).

       17.    In sum, Plaintiffs’ demand for compensatory and punitive damages, as

well as their failure to disclaim any entitlement to more than $75,000, establish that

the amount in controversy exceeds the jurisdictional threshold. See 28 U.S.C.

§ 1446(c)(2)(B).

B.     There is Complete Diversity of Citizenship Between the Properly Joined
       Parties

       18.    As discussed below in Section II.C, Plaintiffs and HFIC are the only




3
      A district court may consider decisions rendered in cases involving similar claims and de-
mands for punitive damages when assessing the amount “in controversy.” See Kennedy v. Fleet-
wood Enters., Inc., No. 07-cv-728, 2007 WL 4287374, at *3 (M.D. Ala. Dec. 5, 2007).

                                             -7-
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 8 of 32




proper parties to this lawsuit. Based on information that was provided by Plaintiffs

in the FAC, made publicly available, or associated with the Policies, HFIC believes

that the properly joined parties are completely diverse from one another.

      19.   RAM Hotel Management, LLC is a limited liability company organized

under Georgia law. HFIC’s reasonable investigation of publicly available records

and documents associated with the Policies indicates that all of the members of RAM

Hotel Management, LLC are citizens of Georgia. Its members are Rinkesh Patel,

Mitesh Patel, and Prakashchandra Patel.

      20.   RAM Hospitality, LLC is a limited liability company organized under

Alabama law. Its members are Rinkesh Patel, Mitesh Patel, and Kalpana Desai.

      21.   RajChandra Hotel, LLC is a limited liability company organized under

Alabama law. Its members are Rinkesh Patel and Mitesh Patel.

      22.   RAM Riverfront Hospitality, LLC is a limited liability company orga-

nized under Alabama law. Its members are Rinkesh Patel, Mitesh Patel, Amita De-

sai, Raju Sundari, and Kishor Desai.

      23.   RAM Auburn Hospitality, LLC is a limited liability company organized

under Alabama law. Its members are Rinkesh Patel and Mitesh Patel.

      24.   RAM Montgomery Hospitality, LLC is a limited liability company or-

ganized under Alabama law. Its members are Rinkesh Patel and Mitesh Patel.




                                        -8-
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 9 of 32




      25.   RAM Eufaula Hospitality, LLC is a limited liability company orga-

nized under Alabama law. Its member is Rinkesh Patel.

      26.   RajGuru Hotel, LLC is a limited liability company organized under

Georgia law. Its members are Rinkesh Patel and Mitesh Patel.

      27.   RAM Birmingham Hospitality One, LLC is a limited liability company

organized under Alabama law. Its member is Rinkesh Patel.

      28.   RAM Birmingham Hospitality Two, LLC is a limited liability company

organized under Alabama law. Its member is Rinkesh Patel.

      29.   RAM Hotel, LLC is a limited liability company organized under Ala-

bama law. Its member is Rinkesh Patel.

      30.   RAM Auburn Hospitality II, LLC is a limited liability company orga-

nized under Alabama law. Its member is Rinkesh Patel.

      31.   RAM Millbrook Hospitality, LLC is a limited liability company orga-

nized under Alabama law. Its member is Rinkesh Patel.

      32.   RajShrimad Hotel, LLC is a limited liability company organized under

Alabama law. Its member is Rinkesh Patel.

      33.   RajKrupa Hotel, LLC is a limited liability company organized under

Alabama law. Its members are Rinkesh Patel, Prakashchandra Patel, and Sagar Patel.

      34.   RajBhagwant Hotel, LLC is a limited liability company organized un-

der Alabama law. Its member is Rinkesh Patel.



                                         -9-
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 10 of 32




       35.    RajRaichand Hotel, LLC is a limited liability company organized under

Alabama law. Its member is Rinkesh Patel.

       36.    Lanett Hotel Management, LLC is a limited liability company orga-

nized under Alabama law. Its member is Rinkesh Patel.

       37.    RAM Prattville Hospitality, LLC is a limited liability company orga-

nized under Alabama law. Its member is Rinkesh Patel.

       38.    RajRishab Hotel, LLC is a limited liability company organized under

Alabama law. Its member is Rinkesh Patel.

       39.    RajSambhav Hotel, LLC is a limited liability company organized under

Alabama law. Its member is Rinkesh Patel.

       40.    RajAjit Hotel, LLC is a limited liability company organized under Al-

abama law. Its member is Rinkesh Patel.

       41.    Rinkesh Patel is a citizen and resident of the State of Georgia. He is

domiciled in that State.

       42.    Mitesh Patel is a citizen and resident of the State of Georgia. He is dom-

iciled in that State.

       43.    Kalpana Desai is a citizen and resident of the State of Georgia. She is

domiciled in that State.

       44.    Prakashchandra Patel is a citizen and resident of the State of Georgia.

He is domiciled in that State.



                                         - 10 -
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 11 of 32




       45.    Sagar Patel is a citizen and resident of the State of Alabama. He is dom-

iciled in that State.

       46.    Amita Desai is a citizen and resident of the State of Georgia. She is

domiciled in that State.

       47.    Raju Sundari is a citizen and resident of the State of Georgia. She is

domiciled in that State.

       48.    Kishor Desai is a citizen and resident of the State of Georgia. He is

domiciled in that State.

       49.    For the purpose of diversity jurisdiction, “a limited liability company is

a citizen of any state of which a member of the company is a citizen.” Rolling Greens

MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).

Thus, based on the citizenship of their members, all Plaintiffs are citizens of Georgia,

and RajKrupa Hotel, LLC is also a citizen of Alabama. None are citizens of Con-

necticut.

       50.    HFIC is organized under the laws of the State of Connecticut and has

its principal place of business in Hartford, Connecticut. As a result, HFIC is a citizen

of Connecticut. See 28 U.S.C. § 1332(c)(1). Further, HFIC is not a citizen of Ala-

bama or Georgia under the Acts of Congress relating to removal of cases.

       51.    Because information that was provided by Plaintiffs in the FAC and

made publicly available shows that Plaintiffs are citizens of states different than the



                                         - 11 -
          Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 12 of 32




citizenship state of the only defendant whose citizenship may be considered for pur-

poses of diversity jurisdiction (see below), this action is “between—(1) citizens of

different States.” 28 U.S.C. § 1332(a)(1). As a result, Section 1332’s requirement of

complete diversity has been satisfied.

C.       The City of Birmingham Does Not Destroy Complete Diversity Because
         It Was Fraudulently Joined

         52.   Four Plaintiffs—RAM Birmingham Hospitality One, LLC, RAM Bir-

mingham Hospitality Two, LLC, RajSambhav Hotel, LLC, and RajAjit Hotel, LLC

(together, “the Birmingham Plaintiffs”)—assert causes of action against the City of

Birmingham, Alabama. Those causes of action stem from the City’s adoption of a

March 24, 2020, Shelter-in-Place Ordinance that restricted certain activities in the

City.4

         53.   In Count Four of the FAC, the Birmingham Plaintiffs allege that the

City “failed to investigate adequately the harm the coronavirus posed to the public”

and “should have adopted less restrictive methods for addressing the spread of the

coronavirus.” (FAC ¶¶ 48–49.) The Birmingham Plaintiffs also allege that the City

“failed to investigate adequately” economic harms that a shelter-in-place ordinance

would cause. (Id. ¶ 48.) In essence, they contend that the costs of the City’s March



4
        The March 24, 2020, Shelter-in-Place Ordinance is referenced in, and integral to, the Com-
plaint. (See FAC ¶ 20.) A copy of the Shelter-in-Place Ordinance is Exhibit B to this Notice of
Removal, and it is publicly available online at https://www.birminghamal.gov/wp-content/up-
loads/2020/03/2020.3.24.City-of-Birmingham.Shelter-In-Place-Ordinance.pdf.

                                              - 12 -
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 13 of 32




24, 2020, Shelter-in-Place Ordinance outweighed that ordinance’s benefits. (See id.

¶ 49.) The Birmingham Plaintiffs thus seek to recover damages—including lost prof-

its—from the City. (Id. at p. 15.)

      54.    In Count Five of the FAC, the Birmingham Plaintiffs allege the City

adopted the March 24, 2020, Shelter-in-Place Ordinance without giving them “a

meaningful opportunity to be heard” and in violation of Alabama law. (Id. ¶ 53.)

Once again, the Birmingham Plaintiffs thus seek to recover damages—including lost

profits—from the City. (Id. at “wherefore” paragraph following ¶ 55.)

      55.    In Count Six of the FAC, the Birmingham Plaintiffs seek a declaratory

judgment that the acts alleged in Counts Four and Five violated the law. (Id. ¶¶ 56–

57.) And in Count Seven of the FAC, the Birmingham Plaintiffs seek a permanent

injunction against another Shelter-in-Place Order. (Id. ¶¶ 59–62.)

      56.    Although the City of Birmingham is a putative defendant to this action,

its joinder does not preclude diversity jurisdiction in this action. Instead, this Court

must ignore the City’s presence because Plaintiffs made the City a defendant solely

to defeat federal diversity jurisdiction.

      57.    When evaluating whether it has diversity jurisdiction, this Court must

ignore the presence of the fraudulently joined non-diverse defendant. See Calvert v.

XTRA Lease, LLC, No. 18-cv-1108, 2018 WL 6725328, at *1 (N.D. Ala. Dec. 21,

2018) (citing Henderson v. Wash. Nat’l Ins. Co., 454 F.3d 1278, 1281 (11th Cir.



                                            - 13 -
         Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 14 of 32




2006)). The doctrine applies when “‘there is no possibility that the plaintiff can prove

a cause of action against the resident (non-diverse) defendant.’” Brawley v. Nw. Mut.

Life Ins. Co., 288 F. Supp. 3d 1277, 1285 (N.D. Ala. 2017) (quoting Triggs v. John

Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998)). The removing party has

the burden of showing fraudulent joinder by clear and convincing evidence. Id.

        58.   The fraudulent-joinder analysis is “based upon the plaintiff’s pleadings

at the time of removal, supplemented by any affidavits and deposition transcripts

submitted by the parties.” Drummond Co. v. Gen. Reinsurance Corp., No. 15-cv-

1806, 2016 WL 4993276, at *4 (N.D. Ala. Sept. 19, 2016). If, given those materials,

there is “‘a possibility that a state court would find that the complaint states a cause

of action against … the resident defendant[],’” then joinder was proper. Brawley,

288 F. Supp. 3d at 1286 (quoting Crowe v. Coleman, 113 F.3d 1536, 1538 (11th Cir.

1997)) (emphasis omitted). “‘The potential for legal liability,’” however, “‘must be

reasonable, not merely theoretical,’” to warrant a remand to state court. Shannon v.

Albertelli Firm, P.C., 610 F. App’x 866, 870 (11th Cir. 2015) (per curiam) (quoting

Legg v. Wyeth, 428 F.3d 1317, 1325 n.5 (11th Cir. 2005)).

        59.   For the reasons discussed below, the Birmingham Plaintiffs have no

possibility of stating a valid claim against the City of Birmingham. Thus, this Court

must disregard the City’s citizenship when determining whether this case is remov-

able.



                                         - 14 -
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 15 of 32




            1. The City of Birmingham had the statutory authority to enact the
               March 24, 2020, Shelter-in Place Ordinance

      60.     In Count Five of the FAC, the Birmingham Plaintiffs make a conclu-

sory assertion that the City adopted the Shelter-in-Place Ordinance “in violation of

Alabama statutory law.” (FAC ¶ 53.) Yet the statutory provisions the Birmingham

Plaintiffs cite reveal that the City had the statutory authority to enact the Shelter-in-

Place Ordinance. There is no possibility that the Birmingham Plaintiffs could prove

otherwise.

      61.     The City is a political subdivision of the State of Alabama. See Alexan-

der v. State ex rel. Carver, 150 So. 2d 204, 206 (Ala. 1963). Its governing body is

the Birmingham City Council. See ALA. CODE §§ 45-37A-52.31, 45-37A-52.56.

      62.     As the City’s governing body, the Birmingham City Council has well-

established authority to protect public health. That authority is found in at least three

provisions of the Alabama Code, and those statutes reflect the truism that “‘a com-

munity has the right to protect itself against an epidemic of disease which threatens

the safety of its members.’” Big Tyme Invs., L.L.C. v. Edwards, 985 F.3d 456, 466

(5th Cir. 2021) (quoting Jacobson v. Massachusetts, 197 U.S. 11, 27 (1905)).

      63.     First, Alabama Code § 11-45-1 provides that municipalities “may from

time to time adopt ordinances and resolutions not inconsistent with the laws of the

state … to provide for the safety, preserve the health, promote the prosperity.” ALA.

CODE § 11-45-1. Plaintiffs do not allege (and cannot show) that the Shelter-in-Place

                                          - 15 -
       Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 16 of 32




Ordinance conflicted with any other Alabama law.

      64.    Second, under Alabama Code § 11-47-131, “all cities” have the power:

“(1) To prevent the introduction of contagious, infectious, or pestilential diseases

into such cities or towns; (2) To establish and regulate a sufficient quarantine, not

inconsistent with laws of the state, in the towns and cities and within the police ju-

risdiction thereof and to punish any breach of quarantine law; [and] (3) To adopt

such ordinances and regulations as the council or other governing body may deem

necessary to insure good sanitary condition in public places or in private premises

in the cities and towns[.]” ALA. CODE § 11-47-131. Given that plain language, Plain-

tiffs’ cannot show that the City violated § 11-47-131; that provision empowers the

City to enact the Shelter-in-Place Ordinance.

      65.    Third, under Alabama Code §§ 31-9-2 and 31-9-10, if the Birmingham

City Council determines that “disasters or emergencies of unprecedented size and

destructiveness” (resulting from “hostile action” or “natural causes”), ALA. CODE

§ 31-9-2(a), then the Birmingham City Council may “impose a public safety curfew

for its inhabitants,” id. § 31-9-10(b)(5)(b). Under that authority, the Birmingham

City Council adopted the Shelter-in-Place Ordinance on March 24, 2020. In that or-

dinance, the City Council found that “an emergency of unprecedented size resulting

from the natural cause of community spread of a novel human coronavirus disease,

COVID-19, has occurred in the City of Birmingham.” The City Council also found



                                        - 16 -
       Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 17 of 32




it was “in the best interest of the public peace, health, and safety … to impose a

public safety curfew.” To that end, it enacted the Shelter-in-Place Ordinance.

      66.     Given the plain language of these statutes, there is no possibility that

the Birmingham Plaintiffs can show that the City violated Alabama statutory law by

enacting the Shelter-in-Place Ordinance.

            2. The City of Birmingham did not violate procedural due process
               when it enacted the March 24, 2020, Shelter-in Place Ordinance

      67.     The Birmingham Plaintiffs also reference “due process” and allege that

the City “denied [them] a meaningful opportunity to be heard” before it enacted the

Shelter-in-Place Ordinance. (FAC ¶ 53.) Those are apparent references to proce-

dural—not substantive—due process. Cf. Bush v. Secretary, Fla. Dep’t of Corr., 888

F.3d 1188, 1196–97 (11th Cir. 2018) (discussing procedural and substantive due

process). There is, however, no possibility that the Birmingham Plaintiffs can state

a valid procedural due-process claim against the City.

      68.     In procedural-due-process cases, the U.S. Supreme Court “has long dis-

tinguished between legislative and adjudicative action.” Jones v. Governor of Fla.,

975 F.3d 1016, 1048 (11th Cir. 2020) (en banc) (citing Bi-Metallic Inv. Co. v. State

Bd. of Equalization, 239 U.S. 441, 445–46 (1915)). And when a legislature enacts

legislation through the legislative process, “the affected persons are not entitled to

any process beyond that provided by the legislative process.” Id.; see also 75 Acres,




                                         - 17 -
          Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 18 of 32




LLC v. Miami-Dade Cnty., 338 F.3d 1288, 1294 (11th Cir. 2003) (“When the legis-

lature passes a law which affects a general class of persons, those persons have all

received procedural due process—the legislative process.” (citation omitted)).

      69.     The Alabama Supreme Court “‘has consistently interpreted the due pro-

cess guaranteed under the Alabama Constitution to be coextensive with the due pro-

cess guaranteed under the United States Constitution.’” Ala. State Pers. Bd. v. Gar-

ner, 4 So. 3d 545, 550 n.2 (Ala. Civ. App. 2008) (quoting Vista Land & Equip.,

L.L.C. v. Computer Progress & Sys., Inc., 953 So. 2d 1170, 1174 (Ala. 2006)); see,

e.g., Facebook, Inc. v. K.G.S., 294 So. 3d 122, 131 (Ala. 2019); Jefferson Cnty. v.

Braswell, 407 So. 2d 115, 122 (Ala. 1981) (“We consider our analysis of the … due

process issues under the United States Constitution equally applicable to those same

issues under the Alabama Constitution.”). Thus, under Alabama law, when a legis-

lature takes a legislative action, the legislative process is due process. Cf. ALA.

CONST. art. I, §§ 6, 13 (guaranteeing due process in adjudicative actions); Ex parte

Med. Licensure Comm’n of Ala., 13 So. 3d 397, 405 (Ala. Civ. App. 2008) (explain-

ing that “[t]he process that is due depends on,” in part, “the nature of the proceed-

ings”).

      70.     The March 24, 2020, Shelter-in-Place Ordinance was a legislative act.

The Birmingham City Council—which has the City’s “legislative powers”—enacted

the Ordinance. ALA. CODE § 11-43-43. In doing so, the City Council exercised its



                                        - 18 -
       Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 19 of 32




legislative judgment about how best to protect the public as a whole. The Ordinance

applied generally; it was not targeted at a particular group. And the Ordinance ap-

plied prospectively only—not retroactively. Those facts are hallmarks of legislation.

See 75 Acre, 338 F.3d at 1296; New Ga. Project v. Raffensperger, 976 F.3d 1278,

1289 (11th Cir. 2020) (Lagoa, J., concurring).

      71.    Because the Shelter-in-Place Ordinance was a legislative act, the Bir-

mingham Plaintiffs received due process of law. See Jones, 975 F.3d at 1048. “The

Constitution does not require all public acts to be done in town meeting or an assem-

bly of the whole.” Bi-Metallic, 239 U.S. at 445. Instead, the Birmingham Plaintiffs’

interests “are protected in the only way that they can be in a complex society” facing

an emergency: “by their power, immediate or remote, over those who make the rule.”

Id. That is, in the next election cycle, the Birmingham Plaintiffs can oppose the re-

election of the members of the Birmingham City Council.

      72.    For these reasons, it does not matter whether the Birmingham Plaintiffs

had a chance to address the City Council before it adopted the Shelter-in-Place Or-

dinance. Moreover, the Birmingham Plaintiffs allege no facts about how the City

Council adopted the Shelter-in-Place Ordinance, and they do not allege that the City

Council failed to follow the proper legislative procedures.

      73.    As a result, there is no possibility that the City violated procedural due

process when it enacted the March 24, 2020, Shelter-in-Place Ordinance.



                                        - 19 -
       Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 20 of 32




            3. The City of Birmingham did not violate substantive due process
               when it enacted the March 24, 2020, Shelter-in Place Ordinance

      74.     The Birmingham Plaintiffs might respond to this Notice of Removal by

trying to construe Count Five as asserting a substantive-due-process claim. Though

Count Five at most references procedural due process, there is no possibility that any

substantive-due-process claim would survive.

      75.     The Birmingham Plaintiffs do not allege that the March 24, 2020, Shel-

ter-in-Place Ordinance burdens their fundamental rights. Instead, they assert that the

Shelter-in-Place Ordinance affected their economic interests. Alabama courts, how-

ever, uphold rules governing the economy if there is “‘any state of facts either known

or which could reasonably be assumed,’ that would establish a rational relationship”

between the law and “a legitimate state interest.” Ala. Power Co. v. Citizens of State,

740 So. 2d 371, 381 (Ala. 1999) (quoting United States v. Carolene Prods. Co., 304

U.S. 144, 154 (1938)).

      76.     The City has a compelling interest in protecting the public from disease.

Given the facts that the City Council knew or could have known, it was indisputably

reasonable for the City to enact the Shelter-in-Place Ordinance. See Vill. of Orland

Park v. Pritzker, 475 F. Supp. 3d 866, 885 (N.D. Ill. 2020) (stating that COVID-19

orders would “easily” pass rational-basis review); 910 E Main LLC v. Edwards, 481

F. Supp. 3d 607, 621 (W.D. La. 2020) (similar), aff’d sub nom. Big Tyme Invs., 985

F.3d 456 (5th Cir. 2021). This indisputable reasonableness is especially true given

                                         - 20 -
       Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 21 of 32




the medical and scientific uncertainties that were especially present in the early days

of the COVID-19 pandemic. Plaintiffs cannot show otherwise, so courts should not

second-guess politically accountable officials about how best to protect the public

health. See S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613–14

(2020) (Roberts, C.J., concurring in denial of application for injunctive relief).

      77.     The Birmingham Plaintiffs therefore have no possibility of maintaining

a substantive-due-process claim against the City.

            4. The City of Birmingham is entitled to substantive immunity.

      78.     Apart from the defects in their constitutional and statutory theories, the

Birmingham Plaintiffs also cannot maintain their tort claims against the City.

      79.     In Counts Four and Five of their FAC, the Birmingham Plaintiffs allege

that the City “negligently,” “carelessly,” and “arbitrarily” enacted the Shelter-in-

Place Order. (FAC ¶¶ 48, 53.) Based on those assertions, the Birmingham Plaintiffs

seek to recover money damages, including alleged “lost profits,” from the City. (Id.

at pp. 15–16.)

      80.     In determining whether these tort claims are valid, “‘there must first be

a breach of a legal duty.’” Ex parte City of Tuskegee, 295 So. 3d 625, 639 (Ala.

2019) (quoting Hilliard v. City of Huntsville, 585 So. 2d 889, 890 (Ala. 1991)). Un-

der Alabama law, though, “the lack of anything other than an incidental duty to a




                                         - 21 -
         Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 22 of 32




particular individual prevents the municipality from being liable for damages, be-

cause a breach of a duty owed to the general public will not form the basis for a

negligence claim by an individual citizen.” Bill Salter Advert., Inc. v. City of Atmore,

79 So. 3d 646, 652 (Ala. Civ. App. 2010).5

       81.     This is known as the substantive-immunity doctrine. Under that doc-

trine, cities have immunity “in the context of those public service activities … so

laden with the public interest as to outweigh the incidental duty to individual citi-

zens.” Rich v. City of Mobile, 410 So. 2d 385, 387–88 (Ala. 1982). Thus, “public

policy considerations ‘prevent the imposition of a legal duty, the breach of which

imposes liability, in those narrow areas of governmental activities essential to the

well-being of the governed, where the imposition of liability can be reasonably cal-

culated to materially thwart the City’s legitimate efforts to provide such public ser-

vices.’” Hilliard, 585 So. 2d at 891 (quoting Rich, 410 So. 2d at 387); see Ex parte

City of Tuskegee, 295 So. 3d at 639. And at the very least, this immunity “recognizes

that a city’s obligation to provide for the public health, safety, and general welfare

of its citizens is paramount and that the imposition of liability to particular individ-




5
       State law also restricts in other ways when the City can be liable for tort claims. See ALA.
CODE § 11-47-190 (“No city or town shall be liable for damages for injury done to or wrong suf-
fered by any person or corporation, unless such injury or wrong was done or suffered through the
neglect, carelessness, or unskillfulness of some agent, officer, or employee of the municipality
engaged in work therefor and while acting in the line of his or her duty … .” (emphasis added)).

                                              - 22 -
         Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 23 of 32




uals in certain circumstances would necessarily threaten the benefit of certain ser-

vices to the public at large.” Calogrides v. City of Mobile, 475 So. 2d 560, 561 (Ala.

1985).

        82.   For example, the Southern District of Alabama granted summary judg-

ment for a city on a plaintiff’s claim that the city council negligently drafted legisla-

tion. See O’Neal Homes, Inc. v. City of Orange Beach, No. 06-cv-881, 2008 WL

2163919, at *17–19 (S.D. Ala. May 14, 2008); see also, e.g., Bill Salter Advert., 79

So. 3d at 653 (holding a municipality immune from a tort claim based on its enforce-

ment of an ordinance); Payne v. Shelby Cnty. Comm’n, 12 So. 3d 71, 81 (Ala. Civ.

App. 2008) (holding a municipality immune from a tort claim based on its failure to

enforce an ordinance).

        83.   The City of Birmingham has the authority to protect public health. Ex-

ercising that power is essential to public well-being. Imposing tort liability for how

the City exercises that power would, at least here, thwart the City’s ability to provide

public services. Further, the Shelter-in-Place Ordinance benefitted and burdened the

public as a whole. It did not single out the Birmingham Plaintiffs for different treat-

ment.

        84.   The City did not owe any particular duty to the Birmingham Plaintiffs.

Because the City did not owe a duty to the Birmingham Plaintiffs, there is no chance

of a successful tort claim against the City. See Payne, 12 So. 3d at 79. Whether the



                                          - 23 -
          Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 24 of 32




Shelter-in-Place Order was sound policy is a question for the executive and legisla-

tive branches—not the judiciary. Cf. Calogrides, 475 So. 2d at 561.

               5. The Birmingham Plaintiffs are not entitled to a declaratory judg-
                  ment

         85.      In Count Six of their FAC, the Birmingham Plaintiffs seek a declaratory

judgment that: (a) the City “negligently, carelessly, and arbitrarily” enacted the Shel-

ter-in-Place Order; (b) the City failed to consider the “economic harm” the Shelter-

In-Place Order would cause businesses; (c) the Shelter-In-Place Order was not nar-

rowly tailored to protect the Birmingham Plaintiffs’ business interests; and (d)

adopting the Shelter-In-Place Order violated due process and Alabama law. (FAC

¶ 57.)

         86.      A declaratory-judgment action, however, “does not empower courts to

decide moot questions, abstract propositions, or to give advisory opinions.” Magic

City Capital, LLC v. Twickenham Place Partners, LLC, 296 So. 3d 274, 280 (Ala.

2019) (cleaned up). Instead, it is a means for deciding justiciable disputes about “the

legal rights, status, and relations of parties.” Surles v. City of Ashville, 68 So. 3d 89,

93 (Ala. 2011); see Magic City Capital, 296 So. 3d at 279–80.

         87.      For the reasons explained in Sections III.C.1–C.4 above, the Birming-

ham Plaintiffs cannot prevail on their tort, statutory, or constitutional theories against

the City of Birmingham. Thus, the Birmingham Plaintiffs also have no possibility of

obtaining a declaratory judgment against the City.

                                            - 24 -
       Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 25 of 32




            6. The Birmingham Plaintiffs are not entitled to an injunction

      88.     In Count Seven of their FAC, the Birmingham Plaintiffs seek a perma-

nent injunction prohibiting the City “from violating the due process requirements of

the Alabama Constitution or Sections 31-9-2, 31-9-10, and 11-47-131 of the Code

of Alabama in adopting any” shelter-in-place orders in the future. (FAC ¶ 61.)

      89.     “A request for a permanent injunction,” however, “is not cognizable as

a freestanding claim for relief.” Valley Creek Land & Timber, LLC v. Colonial Pipe-

line Co., 432 F. Supp. 3d 1360, 1369 (N.D. Ala. 2020) (citing Alabama v. U.S. Army

Corps of Engineers, 424 F.3d 1117, 1127 (11th Cir. 2005); see Kirby’s Spectrum

Collision, Inc. v. Gov’t Employees Ins. Co., 744 F. Supp. 2d 1220, 1238–39 (S.D.

Ala. 2010) (applying Alabama law).

      90.     The Birmingham Plaintiffs cannot maintain any of their underlying

causes of action against the City for all of the reasons explained in Sections III.C.1–

C.4 above. Accordingly, the Birmingham Plaintiffs cannot succeed on a request for

permanent injunction based upon any of those causes of action. See Valley Creek,

432 F. Supp. 3d at 1369.

      91.     Further, Alabama law requires any injunction to be “specific.” ALA. R.

CIV. P. 65(d)(2). An injunction that merely requires a person to “obey the law” is not

specific. See Burton v. City of Belle Glade, 178 F.3d 1175, 1200–01 (11th Cir. 1999);

cf. Ex parte Novartis Pharm. Corp., 975 So. 2d 297, 300 n.2 (Ala. 2007) (“Federal



                                         - 25 -
       Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 26 of 32




cases construing the Federal Rules of Civil Procedure are persuasive authority in

construing the Alabama Rules of Civil Procedure … .”). In effect, though, the Bir-

mingham Plaintiffs seek an injunction that simply instructs the City to obey the law.

Such an injunction would be improper.

      92.     Finally, the Birmingham Plaintiffs’ request for an injunction is not ripe.

They merely allege that the City “may in the future” impose another shelter-in-place

order. (FAC ¶ 60.) They do not allege that the City is considering any such order.

Nor do they identify the terms of the hypothetical order. Nor do they allege any facts

about how the City might analyze and weigh competing interests when adopting any

future order. Thus, there is no justiciable controversy about what the City might do

in the future. See State Farm Mut. Auto. Ins. Co. v. Brown, 894 So. 2d 643, 649 (Ala.

2004) (“A controversy is justiciable when present legal rights are affected, not when

a controversy is merely anticipated.”); Baldwin Cnty. v. Palmtree Penthouses, Ltd.,

831 So. 2d 603, 605 (Ala. 2002) (“Matters that may or may not occur in the future

do not present an existing controversy to a plaintiff.”).

      93.      After disregarding the City, complete diversity between the parties ex-

ists, and the Court has jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1441.

            7. The City of Birmingham Should Be Severed Because It Was
               Fraudulently Misjoined

      94.     Alternatively, because the City of Birmingham was fraudulently mis-

joined to this action, the claims against the City should be severed. See Tapscott v.

                                         - 26 -
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 27 of 32




MS Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir. 1996), abrogated on other

grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).

      95.    Joinder of a defendant under Rule 20 of the Federal Rules of Civil Pro-

cedure requires (1) a claim for relief asserting joint, several, or alternative liability,

(2) arising from the same transaction, occurrence, or series of transactions or occur-

rences, and (3) a common question of law or fact. FED. R. CIV. P. 20(a)(2). Here, the

Birmingham Plaintiffs can meet none of those elements: There is no joint, several,

or alternative liability alleged; the claims do not arise from the same transaction; and

there are no common questions of fact. Thus, the City has been misjoined.

      96.    The City’s misjoinder is also “so egregious as to constitute fraudulent

joinder.” Tapscott, 204 F.3d at 1360. There is “no real connection” between the Bir-

mingham Plaintiffs’ claims against HFIC and their claims against the City. Id.; see

Estate of Carter ex rel. Carter v. SSC Selma Operating Co., No. 19-cv-431, 2020

WL 3429040, at *6 (S.D. Ala. June 23, 2020).

      97.    The Birmingham Plaintiffs’ claims against their property insurer,

HFIC, are entirely distinct from the Birmingham Plaintiffs’ claims against the City.

Counts One through Three are asserted against HFIC and relate to HFIC’s purported

contractual obligations to the Birmingham Plaintiffs. Counts Four through Seven

against the City have no relationship to HFIC’s contractual obligations. Rather, they

seek to hold the City liable for its own actions associated with adopting the Shelter-



                                          - 27 -
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 28 of 32




in-Place order.

      98.    The claims against HFIC for declaratory judgment, breach of contract,

and bad faith all arise under the Policies. (See FAC ¶¶ 28–46.) To evaluate those

claims, the Court will need to consider the terms of the contract and whether the

alleged losses are covered. The Court will not need to consider whether the City of

Birmingham acted properly in adopting the Shelter-in-Place Order. Simply put, there

is no plausible reason the claims against HFIC and the City of Birmingham should

be asserted in the same lawsuit.

      99.    The only alleged connection between the claims against each defendant

is that they all arose out of the coronavirus pandemic. If that were a sufficient basis

for joinder, then every person, business, and entity in the United States could poten-

tially be joined in an action. That, of course, is not the law. See FED. R. CIV. P. 20(a);

ALA. R. CIV. P. 20; Tapscott, 204 F.3d at 1360.

      100. Courts have routinely decided that a common disaster affecting a plain-

tiff’s relationship with separate defendants does not alone provide a factual nexus

for joinder, including in the context of COVID-19. See, e.g., Ultimate Hearing Sols.

II, LLC v. Hartford Underwriters Ins. Co., No. 20-cv-2401 (E.D. Pa. July 8, 2020),

ECF No. 3 (severing causes of action based in breach of contract and bad faith “filed

by two groups of plaintiffs located in four different states against five insurance

companies involving two different contracts of insurance”) (attached as Exhibit C);



                                          - 28 -
        Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 29 of 32




Augustine v. Employers Mut. Cas. Co., No. 08-cv-1102, 2010 WL 4930317, at *16–

17 (W.D. La. Nov. 30, 2010) (stating that property insurer, building contractor, and

public adjuster defendants were fraudulently misjoined where only common factual

episode was that claims arose out of property damage caused by Hurricane Rita);

Frankland v. State Farm Fire & Cas. Co., No. 07-cv-1767, 2008 WL 4072819, at

*5 (W.D. La. July 2, 2008) (concluding that private insurance adjuster and home-

owner’s insurer were misjoined where only common factual episode was hurricane

damage), report and recommendation adopted (W.D. La. Aug. 26, 2028), ECF No.

30; Willingham v. State Farm Ins. Co., 09-cv-59, 2009 WL 2767679, at *4–5 (N.D.

Miss. Aug. 27, 2009) (concluding that home insurer and builder were fraudulently

misjoined when bad-faith claims against both arose out of fire damage to the plain-

tiff’s home).

      101. Where there is no procedural basis for including a non-diverse party,

like the City here, in the same action as the diverse party, there is a sufficient basis

to conclude that the reason for including the non-diverse party was an effort to de-

prive a defendant of its right to removal. See Tapscott, 77 F.3d at 1360 (holding that

an attempt to join resident defendants that had “no real connection” with the contro-

versy was “so egregious as to constitute fraudulent joinder”).

      102. Because there is no reasonable basis for joinder of the City except to

defeat diversity, its joinder wrongfully deprives HFIC of its right to removal.



                                         - 29 -
       Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 30 of 32




      103. Accordingly, the claims against the City should be disregarded because

they are impossible. In the alternative, the claims against the City should severed

from those against HFIC, and the HFIC claims should remain before this Court..

                                       *****

      104. The allegations in this Notice of Removal are true and correct. This

cause is within the jurisdiction of the United States District Court for the Northern

District of Alabama, and this cause is removable to the United States District Court

for the Northern District of Alabama, Southern Division.

      105. If any questions arise about the propriety of the removal of this action,

HFIC requests the opportunity to submit a brief, present oral argument, and/or con-

duct jurisdictional discovery in support of its position that this action is removable.

      106. HFIC reserves all—and does not waive any—claims, defenses, and ob-

jections it may have, including all defenses in Rule 12(b) of the Federal Rules of

Civil Procedure. See FED. R. CIV. P. 81(c)(2); Kostelac v. Allianz Glob. Corp. &

Specialty AG, 517 F. App’x 670, 675 n.6 (11th Cir. 2013) (per curiam) (explaining

that “removal of an action from state to federal court does not waive any Rule 12(b)

defenses”); 5C ARTHUR R. MILLER        ET AL.,    FEDERAL PRACTICE   AND   PROCEDURE

§ 1395 (3d ed. 2020) (“A party who removes an action from a state to a federal court

does not thereby waive any of his or her Federal Rule 12(b) defenses or objections.”).




                                         - 30 -
       Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 31 of 32




                             IV.    CONCLUSION

      WHEREFORE, HFIC gives notice that this action has been removed from the

Circuit Court of Jefferson County, Alabama, to the United States District Court for

the Northern District of Alabama, Southern Division.


      Date: March 5, 2021             Respectfully submitted,

                                      /s/ Christopher C. Frost
                                      Christopher C. Frost
                                      Caleb C. Wolanek
                                      MAYNARD COOPER & GALE, P.C.
                                      1901 Sixth Avenue North, Suite 1700
                                      Birmingham, AL 35203
                                      T: (205) 254-1000
                                      F: (205) 254-1999
                                      cfrost@maynardcooper.com
                                      cwolanek@maynardcooper.com

                                      Sarah D. Gordon (Pro Hac Vice Intended)
                                      William L. Drake (Pro Hac Vice Intended)
                                      STEPTOE & JOHNSON, LLP
                                      1330 Connecticut Avenue, N.W.
                                      Washington, DC 20036
                                      T: (202) 429-3000
                                      F: (202) 429-3902
                                      sgordon@steptoe.com
                                      wdrake@steptoe.com

                                      Attorneys for Defendant
                                      Hartford Fire Insurance Company




                                       - 31 -
       Case 2:21-cv-00350-CLM Document 1 Filed 03/05/21 Page 32 of 32




                         CERTIFICATE OF SERVICE

      I certify that the foregoing Notice of Removal was served on the following by

placing a copy of the same in the United States Mail, first-class postage prepaid and

properly addressed, this 5th day of March, 2021:

             James A. Harris, III
             Clyde O. Westbrook, III
             HARRIS & HARRIS, LLP
             Shipt Tower, Suite 2450
             420 20th Street North
             Birmingham, AL 35203
             T: 205-871-5777
             F: 205-871-0029
             jamey@harris-harris.com
             tres@harris-harris.com
             Attorneys for Plaintiffs

             Fredric L. Fullerton, II
             Assistant City Attorney
             CITY OF BIRMINGHAM
             OFFICE OF THE CITY ATTORNEY—LITIGATION DIVISION
             710 20th Street North, Room 600
             Birmingham, AL 35203
             T: (205) 254-2369
             F: (205) 254-2302
             flfulle@ci.birmingham.al.us
             Attorney for the City of Birmingham


                                                 /s/ Christopher C. Frost
                                                 Of Counsel




                                        - 32 -
